Case 19-02764-jw       Doc 161     Filed 08/19/20 Entered 08/19/20 11:15:00            Desc Main
                                  Document      Page 1 of 10



                    IN THE UNITED STATES BANKRUPTCY COURT

                       FOR THE DISTRICT OF SOUTH CAROLINA


Case Number: 19-02764-jw



 ORDER ESTABLISHING BIDDING AND OTHER PROCEDURES, AND STALKING
  HORSE BIDDER PROTECTION, IN CONNECTION WITH THE SALE OF THE
    CONDOMINIUMS FORMERLY IN THE SAND CASTLE SOUTH RESORT
                        TIMESHARE PLAN


The relief set forth on the following pages, for a total of 10 pages including this page, is hereby
ORDERED.




 FILED BY THE COURT
     08/19/2020




                                                    US Bankruptcy Judge
                                                    District of South Carolina



   Entered: 08/19/2020                          1
Case 19-02764-jw      Doc 161      Filed 08/19/20 Entered 08/19/20 11:15:00           Desc Main
                                  Document      Page 2 of 10




                    IN THE UNITED STATES BANKRUPTCY COURT

                       FOR THE DISTRICT OF SOUTH CAROLINA

 In re:                                                        Case No. 19-02764-jw

 Sand Castle South Timeshare Owners                                  Chapter 11
 Association, Inc.,

                    Debtor.


          ORDER ESTABLISHING BIDDING AND OTHER PROCEDURES,
      AND STALKING HORSE BIDDER PROTECTION, IN CONNECTION WITH
             THE SALE OF THE CONDOMINIUMS FORMERLY IN
            THE SAND CASTLE SOUTH RESORT TIMESHARE PLAN

          THIS MATTER came before the Court on the Motion and Memorandum for an Order

Establishing Bidding and Other Procedures, and Stalking Horse Bidder Protection, in Connection

with the Sale of the Condominiums Formerly in the Sand Castle South Resort Timeshare Plan (the

“Bidding Procedures Motion”) of Sand Castle South Timeshare Owners Association, Inc. (the

“Association”), as debtor-in-possession in this case, filed on July 28, 2020.       The Bidding

Procedures Motion proposes to establish bidding procedures and Stalking Horse Bidder

protections in connection with the Association’s Motion and Memorandum for an Order

Authorizing the Sale of the Condominiums Formerly in the Sand Castle South Resort Timeshare

Plan Free and Clear of Liens, Claims, Encumbrances and Other Interests Pursuant to 11 U.S.C. §§

363(b)(1) and (f) (the “Sale Motion”) also filed on July 28, 2020. The Association seeks to

establish bidding procedures which it asserts are important and appropriate to assure a fair and

efficient process for the sale of the condominiums under the Sale Motion, and in the best interest

of the Association’s estate. The Court conducted a hearing on the Bidding Procedures Motion on

August 19, 2020.


                                                2
Case 19-02764-jw       Doc 161      Filed 08/19/20 Entered 08/19/20 11:15:00             Desc Main
                                   Document      Page 3 of 10



       The Sale Motion proposes a sale of the 39 condominiums (the “Condominiums”) formerly

in the now terminated Sand Castle South Timeshare Plan (as defined in the Sale Motion) to South

End Condos, LLC, the “Stalking Horse Bidder,” for the sale price of $765,000.00 (the “Stalking

Horse Bid”) pursuant to an Asset Purchase Agreement (the “APA”) which is attached as an exhibit

to the Sale Motion, upon the provision that such sale is subject to higher or otherwise better offers.

The receipt and consideration of bids to purchase the Condominiums are to be conducted in

accordance with bidding procedures established by order of the Court (the “Bidding Procedures

Order”).

       As part of this proposed sale, the Association filed a motion to authorize the employment

of Fisher Auction Company (“Fisher”) as the “Auctioneer” and Century 21 – The Harrelson

Group, Inc. (“C21”) as the “Broker” in marketing and conducting an auction sale of the

Condominiums (the “Auction”). On August 4, 2020, the Court entered an Order granting the

motion and authorizing the employment of Fisher and C21. The Auction is being conducted for

the solicitation and receipt of offers higher or otherwise better than the Stalking Horse Bid, if any.

The Bidding Procedures Order is to govern this process.

       Based upon the Bidding Procedures Motion, the Sale Motion, the provisions of the

confirmed Chapter 11 plan of liquidation in this case (the “Confirmed Plan”), judgments for

partition by sale and for other relief entered in Adversary Proceeding No. 19-80101-jw in this

Court, and other matters of record in this case, the Court hereby makes the following Findings of

Fact and Conclusions of Law:

       1.      The Association filed for relief under Chapter 11 of the United States Bankruptcy

Code (11 U.S.C. § 101, et al., the “Bankruptcy Code”) on May 22, 2019, and it is in possession




                                                  3
Case 19-02764-jw       Doc 161     Filed 08/19/20 Entered 08/19/20 11:15:00             Desc Main
                                  Document      Page 4 of 10



of its assets and managing its estate as the debtor-in-possession in this case pursuant to 11 U.S.C.

§ 1107.

        2.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334 and

157(a) and (b), and Local Civil Rule 83.IX.01, D.S.C. The Bidding Procedures Motion is a core

proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(N) and (O).

        3.     The Association is a not-for-profit corporation created in June 2007 to manage,

operate and maintain the 39 unit timeshare condominium resort in the Sand Castle South building,

amenities and grounds located at 2207 South Ocean Boulevard, Myrtle Beach, South Carolina.

The Condominiums comprise the 9th and 11th floors of the building, with the exception of Unit

1102.

          4.   The specific unit numbers of the Condominiums are unit numbers 901, 902, 903,

904, 905, 906, 907, 908, 909, 910, 911, 912, 914, 915, 916, 917, 918, 919, 920, 921, 1101, 1103,

1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1114, 1115, 1116, 1117, 1118, 1119, 1120

and 1121 of the Sand Castle Horizontal Property Regime (see below).

          5.   The timeshare plan for the Sand Castle South property (the “Timeshare Plan”) was

created by the Master Deed for Sand Castle South Horizontal Property Regime (the “Master

Deed”) filed on June 16, 2006 and recorded in Deed Book 3114 at Page 478, et seq., in the Office

of the Register of Deeds for Horry County, South Carolina (“Horry County ROD”), and that

certain Supplemental Declaration for the Sand Castle South Timeshare Ownership Plan (the

“Timeshare Plan Declaration”) filed on June 22, 2007 and recorded in Deed Book 3255 at Page

567, et seq.in the Horry County ROD.

        6.     The Timeshare Plan Declaration and the Timeshare Plan were terminated pursuant

to the Termination of Supplemental Declaration for the Sand Castle South Timeshare Ownership



                                                 4
Case 19-02764-jw        Doc 161      Filed 08/19/20 Entered 08/19/20 11:15:00               Desc Main
                                    Document      Page 5 of 10



Plan (the “Termination Declaration”) filed on October 18, 2019 and recorded in Deed Book 4253

at Page 599 in the Horry County ROD.

        7.      The sale of the Condominiums is in accordance with the provisions of the

Confirmed Plan, and with the judgments entered in Adversary Proceeding No. 19-80101-jw.

        8.      The establishment of the proposed bidding procedures and process, and the Stalking

Horse Expense Reimbursement, will serve to promote a fair and efficient sale of the

Condominiums for the best value reasonably obtainable. Courts often enter a bidding procedures

order in furtherance of an orderly and fair sale process, which is generally regarded as aiding in

the maximization of value for the bankruptcy estate. See, e.g., Four B. Corp. v. Food Barn Stores,

Inc. (In re Food Barn Stores, Inc.), 107 F.3d 558 (8th Cir. 1997) (bidding procedures may help to

avoid confusion and to ensure that the sale is conducted with fairness, finality, integrity and

maximization of assets, and consistent with bidders’ reasonable expectations); and In re Gould,

977 F.2d 1038 (7th Cir. 1992) (the adoption of detailed bidding procedures was within the court’s

discretion). Indeed, this Court routinely enters orders setting bidding procedures in sales of

significant assets in a case.

        9.      The proposed bidding procedures and Stalking Horse Bidder protections stated in

the Bidding Procedures Motion are reasonable under the circumstances of this case, and appear to

be in the best interest of the Association, it estate, creditors and parties in interest.

        Therefore, it is hereby ORDERED, ADJUDGED AND DECREED that:

        A.      The Bidding Procedures Motion is granted.

        B.        The sale of the Condominiums under the Sale Motion shall be governed by the

        following provisions:




                                                    5
Case 19-02764-jw      Doc 161     Filed 08/19/20 Entered 08/19/20 11:15:00              Desc Main
                                 Document      Page 6 of 10



             1.      The Stalking Horse Bid.

             (a)     The Association has received an offer from South End Condos, LLC, the
      Stalking Horse Bidder, to purchase the Condominiums at a price of $765,000.00, the
      Stalking Horse Bid. The proposed sale to the Stalking Horse Bidder is subject to higher or
      otherwise better offers, if any. The Association has engaged the Auctioneer and the Broker
      to market the Condominiums and solicit purchase offers/bids for them which are higher
      than the Stalking Horse Bid, and to conduct an online auction for such offers/bids (the
      Auction). If no bids are received pursuant to the process below which are at least
      $30,000.00 higher than the Stalking Horse Bid, the Stalking Horse Bidder shall be deemed
      the successful purchaser of the Condominiums.

               (b)    In the event that the Stalking Horse Bidder is outbid and a higher bidder
      closes its purchase of the Condominiums, the Stalking Horse Bidder will be entitled to
      recover its expenses incurred in making and proceeding with its Stalking Horse Bid (the
      “Stalking Horse Expense Reimbursement”), not to exceed $25,000.00 and subject to (i)
      the filing of an application with time entries for legal counsel or documentation to support
      the expense reimbursement sought upon fourteen (14) days of passive notice to the
      Association, creditors and the United States Trustee, and (ii) Court approval in the event
      of a dispute. Funds to pay the Stalking Horse Expense Reimbursement shall be set aside
      (held by the Association’s attorney in its trust account) at the closing of the sale to the
      successful bidder, and remitted to the Stalking Horse Bidder upon the expiration of the
      fourteen-day notice period, if no objections to it are filed within that time, or upon entry of
      an Order of the Court if an objection is filed to it.

            2.      The Marketing Period. The Auctioneer and the Broker will market the
      Condominiums for a period of approximately 45 days, after which the Auctioneer shall
      conduct the Auction. The 45-day marketing period shall commence upon the Association’s
      employment of the Auctioneer and the Broker.

             3.      Sale of The Condominiums Collectively. The Condominiums will be
      offered for sale collectively, as a single sale to one buyer. The Condominiums will be
      marketed as being sold as “one unit.”

              4.      Sale of Condominiums “As Is”. The Condominiums are being sold in
      their “as is,” “where is” and “what is” condition and with all faults, with no guarantees or
      warranties, express of implied, but shall be free and clear of all liens, claims, encumbrances
      and other interests.

              5.     Acceptance of Bids/Potential Bidders. In order to qualify as a bidder for
      the Auction, every potential bidder must register with the Auctioneer and provide a deposit
      (the “Bidder Deposit") in an amount of Seventy-Five Thousand Dollars ($75,000.00)
      which shall be delivered to the Association’s attorney, Nexsen Pruet, LLC, as Escrow
      Agent, via a wire transfer no later than 5:00PM Eastern Time two (2) business days prior
      to the date on which the Auction is to be conducted (the “Auction Date”). All Bidder
      Deposits shall be held in trust by the Association’s attorney, Nexsen Pruet, LLC, as Escrow


                                                6
Case 19-02764-jw     Doc 161      Filed 08/19/20 Entered 08/19/20 11:15:00            Desc Main
                                 Document      Page 7 of 10



      Agent for deposits made in connection with the Auction. The successful bidder at the
      Auction will be required to supplement its Bidder Deposit to equal ten percent (10%) of
      the Total Purchase Price, as provided in paragraph B.10(b) hereinbelow.

             6.    Total Purchase Price of Successful Bidder to Include Buyer’s Premium.
      In addition to its successful bid, the successful bidder for the purchase of the
      Condominiums shall pay a “buyer’s premium” equal to seven percent (7%) of its Prevailing
      Bid (the “Buyer’s Premium”), to be paid with the Prevailing Bid at the closing of the
      purchase. The total of the Prevailing Bid and the Buyer’s Premium shall constitute the
      “Total Purchase Price” to be paid by the successful bidder for the purchase of the
      Condominiums.

              7.      Bidder Information; Qualified Bidders. Each bidder shall provide all of
      his/her/its contact information on the Bidder Pre-Registration Form and the information
      and items listed in the Instructions for Bidder Qualification, which information shall
      accompany the required deposit stated above. The Association shall evaluate each bidder
      and may then identify a person, persons, entity, or entities from among those who submitted
      a Bidder Deposit and bidder information and deem those person(s) “Qualified Bidders".
      By participating in the Auction, each Qualified Bidder consents to its bid being designated
      as a back-up bid in the event its bid is designated as the second highest and best offer to
      purchase the Condominiums (a “Back-Up Bid", and the bidder a “Back-Up Bidder”). A
      Qualified Bidder will be evaluated based upon the following factors: (a) the ability to close
      the sale transaction without delay; and (b) any other factors the Association may deem
      relevant. The Association reserves the right to make the final determination of who is a
      Qualified Bidder. The Association, acting by and through the Auctioneer or the Broker,
      shall notify all Qualified Bidders no later than 5:00 PM Eastern Time one business day
      before the Auction that they may participate in the Auction. All Qualified Bidders shall be
      bound by their bids until the conclusion of the Auction.

             8.      The Auction; Time and Location. The Auctioneer, acting on behalf of the
      Association, will conduct the Auction of the Condominiums. The Auction will take place
      online via the Fisher Auction Company Bidding Platform and commence on September
      15, 2020 at 11:00 AM Eastern Time and end at 1:00 PM Eastern Time. Only the
      Qualified Bidders will be entitled to participate in the Online Auction.

             9.       Bidding. The Auction shall be conducted as an online auction. Auction bids
      must exceed the Stalking Horse Bid by $30,000.00 (the “Initial Overbid”). After the Initial
      Overbid, bids by Qualified Bidders may be increased in increments determined by the
      Auctioneer in its reasonable discretion.

            10.      Prevailing Bid.

                      (a)    The Auction shall conclude when the Association receives what is
      determined by the Association, acting in consultation with the Auctioneer and the Broker,
      to be the highest and best offer for the Condominiums (the “Prevailing Bid,” and the bidder
      submitting it, the “Prevailing Bidder") and subject only to the subsequent approval of this
      Court. The Association shall (i) determine which bid of any Qualified Bidders constitutes

                                               7
Case 19-02764-jw      Doc 161      Filed 08/19/20 Entered 08/19/20 11:15:00              Desc Main
                                  Document      Page 8 of 10



      the highest and best bid for the Condominiums, based on, among other things, the form of
      consideration being offered, the likelihood of the bidder's ability to close the transaction
      and the timing of the closing of the sale, (ii) report its determination to the Court, and (iii)
      request that the Court approve the designated high bidder’s bid and authorize the sale of
      the Condominiums to it. The Association shall also designate one or more Back-Up
      Bidders.

                      (b) At the conclusion of the Auction, the Prevailing Bidder shall execute an
      Asset Purchase Agreement (“APA”) which is substantially similar in form and terms to the
      Stalking Horse APA attached as an exhibit to the Sale Motion. In addition, the Prevailing
      Bidder shall supplement its Bidder Deposit by an additional amount such that the supplemented
      deposit (the “Deposit”) equals not less than ten percent (10%) of the Total Purchase Price (see
      paragraph B.6 hereinabove), the supplemental amount to be provided by Federal Wire Transfer
      to the trust account of the Association’s attorney, Nexsen Pruet, LLC.


              11.     The Sale Hearing. A hearing on the Sale Motion (the “Sale Hearing”) is
      hereby scheduled for September 16, 2020 at 10:30 a.m. (the “Sale Hearing”) in the
      United States Bankruptcy Court, King and Queen Building, 145 King Street, Room
      225, Charleston, South Carolina 29401. At that time, the Association will report to the
      Court on the bidding for the Condominiums, and the Association’s determination of the
      highest and best offer to purchase them. The Court will rule on the Sale Motion and any
      sale issues, and determine the successful purchaser of the Condominiums.

               12.    The Sale Order. The “Sale Order” means an order of the Court, in form
      and substance acceptable to the Prevailing Bidder in its reasonable discretion, subject to
      the Court’s approval, that, among other things, (a) authorizes the sale of the Condominiums
      to the Prevailing Bidder free and clear of all Liens, claims, encumbrances and other
      interests pursuant to 11 U.S.C. §§ 363(b) and 363(f), any such Liens and claims to attach
      to the purchase price of the Condominiums; and (b) finds and provides (based upon
      evidence presented to the Court) that (i) the Prevailing Bidder has acted in “good faith”
      within the meaning of 11 U.S.C. § 363(m), and is entitled to the protections thereunder, (ii)
      the sale was negotiated, proposed and entered into by the parties without collusion, in good
      faith and from arm’s length bargaining positions, (iii) the Court shall retain jurisdiction to
      resolve any controversy or claim arising out of or relating to the sale of the Condominiums
      or the Prevailing Bidder’s APA, or any breach hereof, and (iv) the terms of the APA and
      the transaction contemplated thereby may be specifically enforced against and are binding
      upon, and not subject to rejection or avoidance by, the Association. The Sale Order shall
      further provide that the Prevailing Bidder is not a successor to the business of the
      Association; that the Prevailing Bid represents a fair market value of the Condominiums;
      that the Prevailing Bidder shall have no liability for any obligations of the Association; and
      that the automatic stay under Rule 6004(h) of the Federal Rules of Bankruptcy Procedures
      shall not apply to the Sale Order. “Lien” means any lien, encumbrance, pledge, mortgage,
      deed of trust, security interest, claim, lease, charge, option, right of first refusal, right of
      first offer, covenant, right of way, easement, servitude, proxy, voting trust or agreement,
      transfer restriction under any shareholder or similar agreement or encumbrance, or any


                                                 8
Case 19-02764-jw     Doc 161      Filed 08/19/20 Entered 08/19/20 11:15:00            Desc Main
                                 Document      Page 9 of 10



      other restriction or limitation whatsoever, except for declarations, covenants and
      restrictions stated in the Master Deed.

              13.     Back-Up Bidder. If any Prevailing Bidder fails to consummate its purchase
      of the Condominiums by the required closing date because of a breach or failure to perform
      on the part of such Prevailing Bidder, the Prevailing Bidder shall forfeit its Deposit to the
      Association, the next highest or otherwise best qualified bid for the Condominiums will be
      deemed to be the Prevailing Bid, as the Back-Up Bidder, and the Association will be
      authorized to consummate the sale with the Back-Up Bidder without further order of the
      Court. The closing of the sale to a Backup Bidder shall take place within ten (10) days after
      the Back-Up Bidder receives notice from the Association that the Prevailing Bidder failed
      to close, and that the Association has elected to proceed to close with the Back-Up Bidder.
      If the Back-Up Bidder is unable or unwilling to close the sale in the time permitted, the
      Back-Up Bidder shall forfeit its Bidder Deposit to the Association.

              14.     Return of Deposits. Each Bidder Deposit and Deposit shall be maintained
      in a non-interest bearing account and subject to the jurisdiction of the Court. Within five
      (5) business days after the entry of the Sale Order, the Association shall return all Bidder
      Deposits to all Qualified Bidders except (a) the Bidder Deposit submitted by the Prevailing
      Bidder, supplemented to become the Deposit, shall be applied by the Association against
      the purchase price at the closing of the sale to the Prevailing Bidder (or forfeited to the
      Association if the Prevailing Bidder defaults under its APA and fails to close its purchase),
      and (b) the Bidder Deposit submitted by the Back-Up Bidder. In the event that the
      Prevailing Bidder closes the sale, the Association shall return to the Back-Up Bidder its
      Bidder Deposit within five (5) business days after the closing. In the event the Back-Up
      Bidder closes on the purchase of the Condominiums, its Bidder Deposit shall be applied
      by the Association against the Back-Up Bidder’s purchase price.

              15.    Modifications to Bid Procedures. The Association shall have the right to
      impose, at or before the Auction, additional terms and conditions on the sale of the
      Condominiums, to extend or adjourn any deadlines set forth in these Bid Procedures,
      except for the Auction Date and Sale Hearing, and to take any other actions with respect to
      the Auction, the Bid Procedures or the sale of the Condominiums which in its business
      judgment are reasonably necessary to preserve the bankruptcy estate or maximize the value
      of the Condominiums and which are not inconsistent with these Bid Procedures, the
      Prevailing Bidder’s APA, or any order of the Court. For any additional or modified terms
      which are material in effect upon the sale, the Association shall present such terms to the
      Court and explain the reasons for them at the Sale Hearing.

               16.    Bankruptcy Court Jurisdiction. The Court shall retain exclusive
      jurisdiction over any matter or dispute relating to the sale, the Bid Procedures, the Asset
      Purchase Agreement, the Auction, and/or any other matter that in any way relates to the
      foregoing. Any party disputing the sale, the Bid Procedures, the Asset Purchase
      Agreement, the Auction and/or any other matter that in any way relates to the foregoing
      shall file an objection with the Court as soon as practicable to facilitate resolution of the
      objection.


                                               9
Case 19-02764-jw       Doc 161    Filed 08/19/20 Entered 08/19/20 11:15:00             Desc Main
                                 Document      Page 10 of 10




               17.      Miscellaneous. All Qualified Bidders shall be deemed to have waived any
       right to a jury trial in connection with any disputes relating to the Auction and/or the sale
       of the Condominiums. All purchase and sale agreements shall be governed by and
       construed in accordance with the laws of the State of South Carolina.

               D.     Regardless of any provision of this Order, the Court retains authority to

determine the highest and best offer for purposes of the Sale Motion and the sale.

               AND IT IS SO ORDERED.




                                                10
